Case 2:16-cr-20659-AJT-MKM ECF No. 79-4, PageID.1162 Filed 10/29/20 Page 1 of 3




                    EXHIBIT C
           Case 2:16-cr-20659-AJT-MKM ECF No. 79-4, PageID.1163 Filed 10/29/20 Page 2 of 3



                                 FEDERAL COMMUNITY DEFENDER
                                         Eastern District of Michigan
                                               613 Abbott Street, 5th Floor
   Richard A. Helfrick                          Detroit, Michigan 48226                      COLLEEN P. FITZHARRIS

                                                                   ▪
Interim Executive Director                                                                      Assistant Defender
                                       Telephone: (313) 967-5542       Fax: (313) 962-0685       (313) 967-5866




                                                           May 26, 2020

             SENT VIA E-MAIL

             Hon. Arthur J. Tarnow
             U.S. District Judge
             231 W. Lafayette Blvd, Room 107
             Detroit, MI 48226
                   Re: Andrew Frank Weikel
                           Register Number 54914-039

             Dear Judge Tarnow:

                    We write to supplement the information already provided about the sex-offender
             treatment program at Headwaters Counseling in Fort Worth, Indiana. Mr. Weikel’s daughter
             Katherine is a social worker, and she received information about the program from Vanessa
             Jones, the Mental Health Director of Headwaters.

                   There is currently no waiting list to enroll in the sex-offender treatment program. This
             means that Mr. Weikel would be able to enroll with Headwaters within a week of release. To
             expedite the process, he could call from prison to schedule an intake. During the intake, a
             counselor assesses the level of treatment needed. After Headwaters creating a treatment plan,
             Mr. Weikel would be assigned to an individual therapist and enrolled in group therapy.
             Depending on the level of need, he would meet with an individual therapist at least once each
             month. Individual therapy can be as frequent as once per week. Group therapy meets weekly.

                    The Headwaters’ treatment program is organized in phases. Phase 1 involves psycho-
             educational treatment and lasts for a few months. The focus of Phase 2 is on how the
             offenders’ crimes affected others. Each person must complete individualized tasks in order
             to move to the next phase. Phase 3, the final phase, covers maintenance learning, such as how
             to respond to triggers or impulses to reoffend. Therapists use polygraph examinations to
             monitor progress. Those who successfully complete treatment at Headwaters are always
             welcome to join any time they need support.
Case 2:16-cr-20659-AJT-MKM ECF No. 79-4, PageID.1164 Filed 10/29/20 Page 3 of 3



 Hon. Arthur J. Tarnow
 Page 2
 May 26, 2020


        This 3-Phase program appears to be nearly identical to the BOP’s residential treatment
 program, which is also organized into three phases. See generally BOP, Program Statement No.
 5324.10, Sex Offender Programs 3.3.2 (Feb. 13, 2013), available at
 https://www.bop.gov/policy/progstat/5324_010.pdf.

       Ms. Jones has offered to answer any questions the Court may have.

                                         Sincerely,

                                         Federal Community Defender Office


                                         Penny R. Beardslee
                                         Colleen P. Fitzharris
                                         Attorneys for Andrew Weikel



 cc:   Erin Ramamurthy, Asst. U.S. Attorney
       Sara Woodward, Asst. U.S. Attorney
       Charmarie Green, U.S. Probation Officer

 Attachments:
 Declaration of Joe Goldenson, M.D.
 May 15, 2020 Letter to BOP Director
